Citation Nr: 1539251	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-24 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for solar dermatitis of the face. 

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative arthritis of the cervical spine, C6-C7. 

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain. 

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee strain. 

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disease of the lumbar spine at L5-S1 prior to March 18, 2010; in excess of 40 percent from the period from March 18, 2010, to May 18, 2014; and in excess of 20 percent from May 19, 2014.   

6.  Entitlement to an initial compensable evaluation for hypertension. 

7.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 

8.  Entitlement to service connection for a multi-level disc bulge of the low back. 

9.  Entitlement to an initial rating in excess of 10 percent for headaches.  

10.  Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to October 1976, from July 1983 to March 1991, and from April 1992 to July 2008. 

This case was previously on appeal to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia-based on disagreement with the initial ratings assigned for these disabilities-that granted service connection for solar dermatitis of the face, degenerative arthritis of the cervical spine, left knee strain, 
right knee strain, degenerative disease of the lumbar spine, hypertension, and bilateral hearing loss, and denied service connection for low a multi-level disc bulge of the low back.  The appealed issues were remanded by the Board in December 2010.  

Determining that the issue of TDIU was part of the claims for increased ratings on appeal pursuant to Rice v Shinseki, 22 Vet App 447 (2009) [a claim for TDIU was also denied by an unappealed July 2010 rating decision], the Board also remanded a  claim for TDIU in December 2010.  The December 2010 remand also directed that the Veteran be provided a statement of the case with regard to the matter of entitlement to an initial rating in excess of 10 percent for headaches pursuant to Manlincon v. West, 12 Vet App 238 (1999).

Subsequent to the December 2010 remand, a February 2015 rating decision increased the rating for the service connected degenerative disease of the lumbar spine at L5-S1 to 40 percent effective from March 18, 2010, and assigned a 20 percent rating for this disability effective from May 19, 2004.  Inasmuch as higher ratings for this disability are available before and after the effective dates of the assignment of these ratings, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal regarding the evaluation of degenerative disease of the lumbar spine at L5-S1 as set forth on the Title Page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Also subsequent to the December 2010 remand, following a September 2012 statement of the case addressing the claim for an initial rating in excess of 10 percent for headaches, the Veteran perfected an appeal to the Board with respect to this matter by submitting a timely substantive appeal in October 2012.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015). 

In February 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

The issues of entitlement to an initial evaluation in excess of 20 percent for degenerative disease of the lumbar spine at L5-S1 for the period beginning May 19, 2014, a rating in excess of 20 percent for degenerative arthritis of the cervical spine at C6-C7, an initial rating in excess of 10 percent for headaches, and TDIU addressed in the REMAND portion of the decision below require additional processing and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  At no time during the appeal period has the service connected solar dermatitis of the face involved more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or required constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs over a 12 month period

2.  At no time during the appeal period has the service solar dermatitis of the face resulted in visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement, namely a scar that is 5 or more inches (13 or more centimeters (cm.)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of a scar that is elevated or depressed on palpitation; a scar that is adherent to underlying tissue; hypo-or hyper-pigmented skin in an area exceeding six square inches (39 square (sq.) cm.); abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and indurated and inflexible skin in an area exceeding six square inches (39 sq. cm.).

3.  At no time during the appeal period has range of motion testing in either knee revealed flexion to 30 degrees or less, extension to 15 degrees or less, moderate recurrent subluxation or lateral instability, ankylosis, dislocation or removal of the semilunar cartilage, nonunion or malunion of the tibia or fibula, or genu recurvatum. 

4.  For the period prior to March 18, 2010, degenerative disease of the lumbar spine at L5-S1 did not result in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; ankylosis; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of intervertebral disc syndrome (IDS) requiring bedrest prescribed; or associated neurologic impairment.

5.  For the period prior to March 18, 2010, degenerative disease of the lumbar spine at L5-S1 did not result in limitation of motion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of IDS; or associated neurologic impairment

6.  For the period from March 18, 2010, to May 18, 2014, degenerative disease of the lumbar spine at L5-S1 did not result in unfavorable ankylosis of the entire thoracolumbar spine, incapacitating episodes of IDS requiring bedrest prescribed by a physician having a total duration of at least six weeks during a 12 month period; or associated neurologic impairment.  

7.  At not time during the appeal period has the Veteran's hypertension been manifested by diastolic pressure being predominantly to 100 or more or systolic pressure predominantly to 160 or more. 

8.  For the entire appeal period, the Veteran has had no worse than Level I hearing in each ear. 

9.  The Veteran does not have a current disability due to a multi-level disc bulge of the low back or persistent or recurrent symptoms related to such disability that is not contemplated by the rating assigned for degenerative disease of the lumbar spine at L5-S1.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for solar dermatitis of the face are not met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10 (2015); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (as in effect prior to October 23, 2008).

2.  The criteria for an initial rating in excess of 10 percent for left knee strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5256-5263 (2015). 

3.  The criteria for an initial rating in excess of 10 percent for right knee strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5256-5263 (2015). 

4.  The criteria for an initial evaluation in excess of 10 percent for degenerative disease of the lumbar spine, L5-S1, prior to March 18, 2010, and in excess of 40 percent for the period form March 18, 2010, to May 18, 2014, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2015). 

5.  The criteria for a compensable initial rating for hypertension are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, DC 7101 (2015).   

7.  The criteria for a compensable initial rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, DC 6100 (2015).   

8.  The criteria for service connection for a multi-level disc bulge of the low back are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).   

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the matters adjudicated herein.  First with respect to the claims for increased ratings for the disabilities at issue, the appeal with respect to these matters concerns the propriety of the initially assigned ratings for these disabilities from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for the disabilities addressed herein were granted and initial ratings were assigned for such disabilities by the February 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings for the  service-connected disabilities addressed herein, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to these matters because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the claim for service connection for a multi-level disc bulge of the low back, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to this matter.  In this regard, a May 2008 letter, issued prior to the initial adjudication of this claim in February 2009, advised the Veteran of the evidence and information necessary to substantiate this claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date enumerated in Dingess/Hartman, supra.   

Relevant to the duty to assist, the Veteran's service treatment records (STRs), post service treatment records, and reports from the Social Security Administration (SSA), as requested by the December 2010 remand, have been obtained, as have lay statements submitted by and on behalf of the Veteran.  The Veteran himself indicated in a March 2015 statement that he had no other information or evidence to substantiate his claims.  The Veteran was also afforded VA examinations addressing the disabilities for which increased compensation is claimed that were completed in May 2008, June 2008, March 2010, April 2010, May 2011, October 2012, and May 2014.  In their totality, the reports from these examinations and the other clinical evidence of record are adequate to make the determinations below with respect to the proper ratings to be assigned for the disabilities at issue.  The Board finds these examinations adequate to make these determinations as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria and providing sufficient detail so as to allow the Board to make fully informed determinations with respect to the matters adjudicate below.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination reports of record are adequate to make the rating determinations herein, and no further examinations to make these determinations are necessary. 

With respect to the claim for service connection for a lumbar disc bulge, July 2011 and November 2012 addendum opinions completed by the physician who conducted an examination of the spine in May 2011 VA addressed this claim.  In their totality, these opinions considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationale, relying on and citing to the records reviewed.  Moreover, the clinician offered clear conclusions with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the medical opinions addressing the claim for service connection adjudicated herein are adequate to render a decision with respect to this claim.    

As the SSA reports requested in the December 2010 remand were obtained, and the VA examinations were completed in accord with the instructions of this remand, the Board finds that there has been substantial compliance with the Board's remand directives concerning the matter adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).   

As previously indicated, in February 2010, the Veteran received an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2010 hearing, the undersigned noted the issues on appeal, and the undersigned further requested information regarding the Veteran's treatment, and the possibility of pertinent outstanding records.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, as requested in the Board's December 2010 remand.  As noted in the preceding paragraph, there has been substantial compliance with such remand directives; as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims adjudicated herein.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board may proceed to adjudicate the matters addressed below.  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claims adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify with respect to issues adjudicated herein in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issues decided below, at least insofar as any errors committed were not harmful to the essential fairness of the decision with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims adjudicated herein.   

II.  Analysis

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on each claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  
 
A.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.   

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

1.  Solar Dermatitis of the Face 

The regulations for evaluating disorders of the skin were changed effective October 23, 2008, but only apply to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-4712 (Sept. 23, 2008).  Because the Veteran filed his claim for service connection for a skin disability which gave rise to the appeal of the initial rating assigned for this disability in April 2008, the revised regulations do not apply to this claim. 

Under the criteria in effective prior to the revisions codified at 73 Fed. Reg. 54708 -4712 (Sept. 23, 2008) and currently, a compensable (10 percent) rating for eczema requires involvement of at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during a 12-month period.  A 30 percent is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2007).  

The current and revised DC 7806 also provides that dermatitis or eczema can be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801-7805), dependent on the dominant disability. Id.  [The DCs with respect to disfigurement and scarring have been revised/reworded-reorganized by the regulations codified at 73 Fed. Reg. 54708-4712 (Sept. 23, 2008).]

As codified prior to the revisions set forth at 73 Fed. Reg. 54708-4712, skin disability resulting in disfigurement of the head, face, or neck warranted a 10 percent rating if there was one characteristic of disfigurement.  Note 1 following DC 7800 (2007) lists the eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows:  (1) scar five or more inches (13 or more centimeters (cm)) in length; (2) scar at least one-quarter inch (0.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under DC 7800 (2007), a 50 percent rating is warranted for disfigurement of the head, face, and neck when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement

Scarring other than of the head, face, or neck, that is deep or that causes limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) warranted a compensable rating under DC 7801 (2007).  Scarring other than of the head, face, or neck that is superficial and does not cause limited motion in an area of 144 square inches (929 sq. cm.) warranted a compensable evaluation under DC 7802 (2007). Superficial scarring that was unstable or painful on objective examination warranted a compensable rating under DC 7803 and DC 7804 (2007), respectively.  DC 7005 provided that scarring other than as described above could be rated on the basis of limitation of functioning of the affected part. DC 7805 (2007). 

With the above criteria in mind, the relevant evidence will be summarized.  The STRs reflect treatment for a facial rash and a June 2008 examination reflects the Veteran reporting a 7 year history of a skin disease involving areas exposed to the sun.  The physical examination revealed no scarring but did demonstrate facial lesions characterized by exfoliation, crusting, disfigurement, hyperpigmentation of more than six square inches, and abnormal texture of more than six square inches.  There was no ulceration, tissue loss, induration, inflexibility, hypopigmentation, or limitation of motion.  The skin lesions covered 25 percent of the exposed area affected and 2 percent of the entire body.  These lesions were not said to not be associated with systemic disease and to not include manifestations of a nervous condition.  The diagnosis was solar dermatitis of the face, and the examiner noted that the subjective factors associated with this condition were itching and crusting and that the objective factor associated with this condition was a skin lesion.   

Following this examination, the February 2009 rating decision granted service connection for solar dermatitis of the face and assigned a 30 percent rating under DC 7806 on the basis of this condition involving 20 to 40 percent of the exposed area affected.  This rating has been confirmed and continued until the present time.  

In order to warrant a rating in excess of 30 percent (60) percent for solar dermatitis of the face under the DC 7806 (2007), this condition would have to involve more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during a 12-month period.  A rating in excess of 30 percent for this condition (50 percent) may also be assigned under DC 7800 (2007) if it resulted in visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  

Reviewing the VA dermatologic examinations conducted in March 2010, May 2011, and May 2014, theses examinations have revealed that the Veteran's solar dermatitis has remained stable since the June 2008 VA examination.  These reports simply do not otherwise demonstrate the manifestations required for a rating in excess of 30 percent for this condition under the criteria set forth above, nor does any other clinical evidence of record.  As such, the Board finds that a schedular rating in excess of 30 percent for the service connected solar dermatitis cannot be assigned.  38 C.F.R. § 4.118, DC 7806 (2007).  

2.  Right and Left Knee Strain 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 
38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In the absence of limitation of motion, DC 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under DC 5003 requires involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  Traumatic arthritis is rated on the basis of degenerative arthritis.  DC 5010.

Under DC 5260, a 10 percent rating is warranted for knee flexion limited to 45 degrees.  A 20 percent rating under DC 5260 requires flexion to be limited to 30 degrees, and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for limitation of extension to 10 degrees.  A 20 percent rating requires extension to be limited to 15 degrees, and a 30 percent evaluation is warranted when extension is limited to 20 degrees. 

The normal range of motion of the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  In the event of a disability manifesting both limitation of flexion and limitation of extension, VA is to provide two separate ratings under DCs 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating under DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating.

Summarizing the pertinent clinical history with the above legal criteria in mind, the STR reflect treatment for bilateral knee pain, and a May 2008 VA examination demonstrated tenderness and crepitus of each knee but no sign of swelling, heat, redness, locking, guarding of movement, or subluxation in either knee.  Range of motion testing showed flexion to 90 degrees with pain at 90 degrees and extension at 0 degrees with pain at 0 degree, bilaterally.  Functioning was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The ligaments were all stable to varus and valgus stresses and x-rays were negative.  

Following this examination, the February 2009 rating decision granted service connection for left and right knee strain, and assigned a 10 percent for each knee under DC 5260 on the basis of painful motion of a major joint.  These ratings have been confirmed and continued until the present time.  

A rating in excess of 10 percent for the service connected disability in either knee on the basis of limitation of motion would require a reduced range of flexion to 30 degrees or reduced extension to 15 degrees so as to warrant the next higher, 20 percent rating under, respectively, DC 5260 or DC 5261.  A 20 percent rating would also be assignable under DC 5257 if there was moderate recurrent subluxation or lateral instability.  Reviewing the reports from the VA examinations of the knees conducted in March 2010, May 2011, and May 2014, these reports have revealed that the disability associated with the service-connected knee disabilities has remained stable, and these reports simply do not otherwise demonstrate the manifestations required for a rating in excess of 10 percent, or a separate rating, on the basis of limitation of flexion or extension or recurrent subluxation or lateral instability, nor does any other clinical evidence of record.  

As for a rating in excess of 10 percent for either knee under any other potentially applicable diagnostic code, there is also no evidence that disability in either knee has involved ankylosis; dislocation or removal of the semilunar cartilage; nonunion or malunion of the tibia or fibula; or genu recurvatum.  As such, no higher or separate rating can be assigned under DCs 5256, 5258, 5259, 5262, or 5263, respectively.  See 38 C.F.R. 4.71a, DCs 5256, 5258, 5259, 5262, and 5263.
 
In short therefore, the Board finds that a schedular rating in excess of 10 percent for either service connected knee disability under DCs 5256-5263 cannot be assigned.  

3.  Degenerative Disease of the Lumbar Spine

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.   

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The Veteran's service-connected lumbar spine disability is currently evaluated pursuant to DC 5242 (DC 5242 provides a rating for degenerative arthritis of the spine).  As such, the service-connected spine disability at issue may be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation.  

Summarizing the pertinent clinical and procedural history with the above legal criteria in mind, the STRs reflect treatment for low back pain, and a May 2008 VA examination showed the Veteran reporting low back stiffness and weakness.  He reported at that time that experienced constant pain to a level of 10/10 but described no bladder or bowel complaints.  The Veteran stated that the pain can be elicited by physical activity and that the pain was relieved by rest and Tramadol.  He reported that he can function with medication, but that the pain was accompanied by restricted movements.  The Veteran reported that this condition had not resulted in incapacitation and he described functional impairments of weakness and aching.   

The physical examination of the lumbar spine in May 2008 revealed no evidence of radiating pain on movement, muscle spasm, or ankylosis.  Tenderness was noted but there was a negative straight leg raising test on both sides.  Lumbar motion was to 90 degrees of flexion, 20 degrees of extension, 25 degrees of right and left lateral flexion, and 30 degrees of right and left lateral rotation.  Joint functioning was not   additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The spine was symmetrical in appearance and there was symmetry of spinal motion with normal curvatures of the spine.  The examiner noted that there were no signs of IDS and the neurological and sensory examinations of the lower extremity were negative.  X-rays showed degenerative arthritis, and the diagnosis following the examination in pertinent part was degenerative arthritis of L5-S1.  

Following the May 2008 VA examination, the February 2009 rating decision granted service connection for degenerative disease of the lumbar spine at L5-S1 at a rating of 10 percent under DC 5242, effective from the first day after separation from service.   

Thereafter, at a March 2010 VA examination, the Veteran reported some limitation in walking due to his lumbar sine disability as well as the following symptoms: stiffness, fatigue, spasms, decreased motion, and weakness of the spine and legs.   He said the symptoms did not include paresthesia, numbness, or bowel or bladder problems.  The Veteran stated that he had erectile dysfunction due to his spine condition to the point that he is not able to achieve and maintain an erection.  Pain was described as being located in the lower back and to occur constantly.  He reported that the pain traveled down to his knees and he described the pain level as severe.  Pain was said to be exacerbated by physical activity and to be relieved by rest.  During flareups, he stated that he suffered from functional impairment, described as pain and limitation of motion, that precluded bending, lifting, or running.  He reported that he was not receiving any treatment for this condition and that he had never been hospitalized nor had any surgery for this condition.  The Veteran reported that in the prior 12 months, the lumbar spine disability had not resulted in any incapacitation.  He listed overall functional impairments as not being able to lift anything over 5 pounds or bend over too often as such activities ran the risk of him being bedridden for one to three days.  

Objective findings at the March 2010 VA examination of the lumbar spine included tenderness but no evidence of radiating pain on movement; no muscle spasm; a preserved spinal contour; no guarding of movement; no weakness; a normal muscle tone and musculature; a negative straight leg raising test and Lasegue's sign; no atrophy in the limbs; and no ankylosis.  Lumbar motion was to 15 degrees of flexion, extension, and right and left lateral flexion, with pain at 12 degrees of such motion, and to 25 degrees of right and left lateral rotation, with pain at 20 degrees of such motion.  Repetitive motion resulted in no additional limitation of motion.  The lumbar spine was symmetrical in appearance and there was symmetry of spinal motion with normal curves of the spine.  The peripheral pulses in the lower extremities were normal; the neurological and sensory examinations of the lower extremities were negative; and there were no signs of IDS.  

Reports from a May 2011 VA examination reflect the Veteran reporting spinal pain that included the mid lumbar area.  He described having no flareups or incapacitating episodes in the prior 12 months but indicated that he lies down twice a day.  The Veteran reported lumbar tenderness but no weakness, fatigue, functional loss, numbness, weakness, or bowel, bladder, or erectile dysfunction.  He stated that he was able to walk normally and that the only impact of his lumbar disability on daily activities was decreased driving.  

Upon physical examination in May 2011, the Veteran's gait and posture were normal and there were no abnormal curvatures of the spine.  Lumbar motion was to 60 degrees of flexion, and 30 degrees of extension, right and left lateral flexion, and right and left lateral rotation.  Pain was elicited at 20 degrees of left and right lateral rotation, 10 degrees of right and left lateral flexion, 5 degrees of extension, and 30 degrees of forward flexion.  Motion was said to not be limited by pain, fatigue, weakness, or lack of endurance following repetitive use or during flareups.  The pain was said to not radiate, and pain on motion was not evidenced by spasm, weakness, or tenderness.  There were no postural abnormalities, fixed deformities, abnormalities of the musculature, spasms, or guarding, and there was no lordosis or kyphosis or reversed scoliosis.  The neurological and sensory examinations were normal and no bowel or bladder dysfunction was demonstrated.   

Reports from a May 2014 VA examination reflect complaints of daily low back daily worsened by lifting, carrying, prolonged sitting, and bending.  The Veteran denied muscle spasms but described stiffness.  He indicated that morphine, Meloxicam, and Methocarbamol resulted in partial improvement in symptoms.  Flareups, involving pain and pressure in the back, were described even with lifting objects as light as a chair.  Lumbar motion was to 55 degrees of flexion with pain at 40 degrees; 10 degrees of extension with pain at 5 degrees; 25 degrees of right and left lateral flexion with pain at 20 degrees, and 15 degrees of right and left lateral rotation with pain at 5 degrees.  Repetitive motion resulted in no additional limitation of motion.  Tenderness to palpation was noted along the paraspinal muscles but there were no muscle spasms and no guarding.  Strength testing was normal and there was no muscle atrophy.  Reflexes and sensation were normal and there were no signs or symptoms of radiculopathy.  There was no ankylosis, IDS, or other neurologic abnormalities or findings such as bowel or bladder problems or pathologic reflexes.  It was indicated the Veteran occasionally used a support belt for his back.  The examiner stated the service connected back disability would impact the Veteran's ability to perform physically strenuous jobs but not impact sedentary employment so long as the  Veteran was allowed to take periodic breaks from prolonged sitting.

As indicated, a February 2015 rating decision increased the rating for the service connected degenerative disease of the lumbar spine at L5-S1 from 10 percent to 40 percent effective from March 18, 2010, (the date of the March 2010 VA examination described above) and assigned a 20 percent rating for this disability effective from May 19, 2014, (the date of the May 2014 VA examination described above).  Given this action, the first matter for consideration is whether an initial evaluation in excess of 10 percent for degenerative disease of the lumbar spine, L5-S1, may be assigned prior to March 18, 2010. 

An increased rating of 20 percent prior to March 18, 2010, may be assigned if, prior to that date, forward flexion of the thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees, there was a combined range of motion of the thoracolumbar spine to not greater than 120 degrees; there was ankylosis; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of IDS having a total duration of at least two weeks but less than 4 weeks during a 12 month period; or associated neurologic impairment.

As set forth above, the May 2008 VA examination showed lumbar flexion well beyond 60 degrees to 90 degrees and a combined range of motion of the thoracolumbar spine, 220 degrees, that was well beyond 120 degrees.  There otherwise being no clinical evidence prior to March 18, 2010 demonstrating forward flexion of the thoracolumbar spine of no greater than 60 degrees or a combined range of motion of the thoracolumbar spine that was not greater than 120 degrees, a 20 percent for the service connected lumbar spine disability cannot be assigned prior to March 18, 2010 on the basis of limitation of motion.  As the May 2008 VA examination showed a normal spinal curvature, no signs of IDS, and a normal neurological examination, and such manifestations were not shown by any other evidence prior to March 18, 2010, there is no otherwise no basis to assign a 20 percent schedular rating prior to that date.  

As for an increased rating of 40 percent prior to March 18, 2010, such a rating would be assignable if, prior to that date, there was limitation of motion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of IDS requiring bedrest prescribed by a physician having a total duration of at least four weeks during a 12 month period, or associated neurologic impairment.  As set forth above, flexion was well beyond 30 degrees to 90 degrees at the May 2008 VA examination, and it was not otherwise  shown prior to the March 18, 2010, VA examination that flexion was limited to 30 degrees or less.  As no evidence of ankylosis, IDS, or associated neurological abnormalities was shown at the May 2008 VA examination or any evidence dated prior to March 18, 2010, there is otherwise no basis to assign a 40 percent schedular rating prior to March 18, 2010.  

Turning to the matter of entitlement to rating in excess of 40 percent for the service connected lumbar spine disability for the period from March 18, 2010, to May 18, 2014, a 50 percent rating would require evidence during this period of unfavorable ankylosis of the entire thoracolumbar spine, incapacitating episodes of IDS requiring bedrest prescribed by a physician having a total duration of at least six weeks during a 12 month period; or associated neurologic impairment.  No evidence of ankylosis, much less unfavorable ankylosis of the entire thoracolumbar spine, is shown during this period, nor is there any evidence of IDS or associated neurologic impairment that would warrant a rating in excess of 40 percent.  In this regard, while the Veteran referred to having erectile dysfunction associated with his lumbar spine disability at the March 2010 VA examination, he did not do so at the May 2011 VA examination, and the neurological examinations conducted at both examinations did not contain any objective evidence indicating that the service connected lumbar spine disability resulted in erectile dysfunction or any other significant neurologic disability.  As such, there is no basis to assign a schedular rating for the service connected lumbar spine disability in excess of 40 percent for the period from March 18, 2010, to May 18, 2014. 


4.  Hypertension 

Under 38 C.F.R. § 4.104, DC 7101, a 10 percent evaluation is warranted for hypertension with diastolic pressures predominantly 100 or more, or systolic pressures predominantly 160 or more, or for an individual with a history of diastolic pressures predominantly 100 or more who require continuous medication for control.  The next higher 20 percent evaluation contemplates hypertension with diastolic pressures predominantly 110 or more, or systolic pressures predominantly 200 or more.  A 40 percent disability rating requires diastolic pressure predominantly 120 or more.  A 60 percent disability rating requires diastolic pressure predominantly 130 or more

The Veteran was diagnosed with hypertension during service, and a May 2008 VA examination indicated the Veteran was taking nifedipine daily for hypertension, with a good response.  He also indicated at that time that treatment included Fosinopril daily with a good response.  The Veteran did not report any functional impairment due to his hypertension.  Blood pressure was recorded at 114/86, 112/86 and 112/84.  Following this examination, the February 2009 rating decision granted service connection for hypertension and assigned a noncompensable rating.  This rating has been confirmed and continued until the present time.  

Thereafter, at a March 2010 VA examination, the Veteran reported taking antihypertensive medicine once a day with a good response.  He described no functional impairment due to his hypertension.  No blood pressure readings were taken at this examination but an electrocardiogram was negative.  

At a May 2011 VA examination, the Veteran reported that his hypertension did not have any occupational effects and did not affect the activities of daily living.  He stated that he was taking Lisinopril for this condition, and it was indicated that there was no postural hypotension, impotence, dizziness, or organ damage to the eyes, kidney, heart, or brain.  Blood pressure readings were said to have included 110/73 in January 2011 and 110/77 in April 2011.  The impression was hypertension under good control. 

The reports from the May 2014 VA examination reflect the Veteran reporting that his hypertension was well controlled with Lisinopril.  It was specifically noted that the Veteran did not have a history of a diastolic blood pressure that was predominantly 100 or more.  Blood pressure was recorded to 130/82, 127/85, and 121/83.  The examiner noted that the Veteran's hypertension did not impact his ability to work and that he had no secondary complications due to hypertension.  

As the above findings simply do not demonstrate that the Veteran's hypertension has been manifested by diastolic pressures predominantly of 100 or more, or systolic pressures predominantly 160 or more, nor does any other evidence of record demonstrate such findings, the criteria for a compensable schedular rating for hypertension are not met.  38 C.F.R. § 4.104, DC 7101.   
 
5.  Hearing Loss 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Veteran was diagnosed with high frequency hearing loss during service, and a June 2008 VA examination reflected the Veteran's complaints of difficulty hearing in the right ear, with the need for people to talk more loudly than others and repeatedly to be able to hear.  The examination revealed the following pure tone thresholds, measured in decibels:





HERTZ



Avg.
1000
2000
3000
4000
RIGHT
34
15
15
40
65
LEFT
22
10
15
25
40

Speech audiometry revealed speech recognition ability of 100 percent in each ear.   

Following the June 2008 VA examination, the February 2009 rating decision granted service connection for bilateral hearing loss at a disability rating of 0 percent.  This rating has been confirmed and continued until the present time. 

Thereafter, an April 2010 VA examination showed the Veteran reporting functional impairment associated with his hearing loss as difficulty in hearing conversation across the room.  The examination revealed the following pure tone thresholds, measured in decibels:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
35
20
15
45
60
LEFT
19
10
10
20
35

Speech audiometry revealed speech recognition ability of 98 percent in each ear.  Regarding functional impact, the examiner stated that the Veteran's hearing loss may affect the Veteran's ability to communicate in a noisy environment, and that a hearing aid in the right ear would be beneficial.  The examiner stated that the Veteran's hearing problems should not preclude him from being able to work.  
 
At an October 2012 VA examination, pure tone thresholds, measured in decibels, were as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
32
10
10
40
70
LEFT
18
10
15
20
25

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  As for functional impacts, the examiner reported that the hearing loss affected the ordinary conditions of daily life, including the ability to work, due to the Veteran having to ask people to repeat themselves more often than he liked.   

A May 2014 VA examination, pure tone thresholds, measured in decibels, were as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
34
10
15
40
70
LEFT
19
10
15
25
25

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  With regard to functional impacts, the examiner stated that the Veteran's hearing loss did not impact ordinary conditions of daily life, including the ability to work.  The examiner did state that the Veteran had some difficulty understating others,  "especially if not face-to-face or in more noisy listening situations."  He said the Veteran's difficulty hearing conversations could be assisted with hearing aids.  

Applying the rating criteria to the audiometric findings set forth above, none of which demonstrate an exceptional pattern of hearing loss, the findings at each examination equate to Level I hearing bilaterally using Table VI.  38 C.F.R. § 4.85.  Under Table VII, Level I hearing bilaterally results in a 0 percent disability rating.  38 C.F.R. § 4.85.  

In short, given these audiometric findings and the manner in which ratings for hearing loss disability are determined, the assignment of a compensable schedular rating for bilateral hearing loss is simply not warranted.  Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

Despite the foregoing, the Board acknowledges the Veteran's reports regarding the severity of his bilateral hearing loss, to include difficulty with hearing and understanding conversations.  However, after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for increased compensation are not met.  See Lendenmann, supra. 

6.  Other Considerations

The Board further finds that, aside from those already assigned for degenerative disease of the lumbar spine, staged schedular ratings for the Veteran's disabilities addressed above are not warranted as his symptomatology has remained stable throughout each time period during the appeal.

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, the reports from the examinations addressing the service connected knee and back disabilities document consideration of these principles, to include repetitive motion.  There is no indication that increased compensation would be warranted for the service connected lumbar spine and knee disabilities during the periods considered above under these principles.  

In making its determinations with respect to the claims for increased ratings addressed above, the Board has considered carefully the Veteran's contentions with respect to the nature of the service-connected disabilities at issue, to include in sworn testimony to the undersigned at the February 2010 hearing, and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.   

The Board also has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which each such disability is rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria.   Moreover, the service-connected lumbar spine and knee disabilities require application of the holding in Deluca and Mitchell which require, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

In Martinak, supra, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  In the present case, as noted above, the VA reports from the VA examinations addressing the Veteran's hearing loss contained descriptions of the Veteran's subjective complaints, and the audiologists specifically noted the functional, including occupational effects, resulting from the Veteran's hearing loss.   

The Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include trouble understanding conversations, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, in addition to the disabilities addressed in the adjudication above, the Veteran is in receipt of service connection for degenerative arthritis of the cervical spine and headaches.  In Johnson v. McDonald, 762 F3.d 1362 (2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claims for higher ratings for solar dermatitis of the face, degenerative arthritis of the lumbar spine (for the periods of time addressed above), knee disabilities, hypertension, and hearing loss are the only increased rating claims to be adjudicated at this time, those are the only disabilities that must be considered in the extra-schedular analysis.

Furthermore, the Board notes that under Johnson, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges the previously referenced Court decision holding that a claim for TDIU is part of a claim for a higher rating when such claim is raised by the record, and this matter is addressed in the remand that follows this decision.  Rice, supra.  

In sum, the preponderance of the evidence is against ratings in excess of 30 percent for solar dermatitis of the face; 10 percent for left knee strain; 10 percent for right knee strain; 10 percent for degenerative disease of the lumbar spine at L5-S1 prior to March 18, 2010, and in excess of 40 percent from the period from March 18, 2010, to May 18, 2014; 0 percent for hypertension; and 0 percent for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable, and the claims for increased compensation for solar dermatitis of the face; left knee strain; right knee strain; degenerative disease of the lumbar spine at L5-S1 prior to March 18, 2010, and for the period from March 18, 2010, to May 18, 2014; and a compensable rating for hypertension and bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.    

B.  Service Connection Claim 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).5 

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as diabetes mellitus) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be present.  38 U.S.C.A. §§ 1110, 1131.  The Court has noted that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Id.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran contends that in addition to service-connected degenerative disease of the lumbar spine at L5-S1, service connection is warranted for a lumbar disc bulge.  In this regard, the Board emphasizes that in order to not violate the principle against "pyramiding," or employing the rating schedule as a vehicle for compensating a claimant twice (or more) for the same symptomatology, there would have to be some disability caused by a lumbar disc bulge that is not contemplated by the rating assigned for degenerative disease of the lumbar spine at L5-S1 in order for service connection to be granted for a lumbar disc bulge.  See supra, 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  

The STRs include an October 2002 radiological report reflecting that the Veteran had a "pseudo bulge" of L5-S1, which caused "narrowing of the neuroforamina" at L5-S1.  An August 2007 MRI of the lumbar spine also demonstrated a "broad-based disc bulge."  In light of this evidence and the claim in this regard by the Veteran, the December 2010 Board remand directed that an opinion be obtained as to whether the Veteran currently has a disc bulge relating to the lumbar spine, and if so, whether such was part and parcel of the service connected degenerative disc disease of the lumbar spine, or whether it represented a separate low back disability.  

The requested opinions were completed in July 2011 and November 2012 by the VA physician who conducted the May 2011 VA examination of the Veteran's spine.  The July 2011 opinion, which was made without the benefit of review of the claims file, was that the Veteran's lumbar disc bulge was "related to his service-connected degenerative disease of the lumbar spine."  The November 2012 opinion, which was made after a review of the claims file, was that the lumbar disc bulge was "the same disease as the service-connected degenerative disease of the spine."  Both opinions noted that the lumbar disc bulge shown in service will not heal on its own and will remain until surgically repaired.  The record reveals no medical opinion or other competent evidence contradicting the July 2011 and November 2012 opinions.  

Based on the foregoing, the Board finds that the Veteran does not have a current disability due to lumbar disc bulge, or persistent or recurrent symptoms related to a lumbar disc bulge, that is not contemplated by the rating assigned for degenerative disease of the lumbar spine.  As the Veteran's disc bulge is not a separate and distinct condition from his degenerative disease of the lumbar spine, the Board finds that any symptomatology caused by the lumbar disc bulge is contemplated by the rating assigned for degenerative disease of the lumbar spine under DC 5242.  Therefore, grating a separate service connected disability rating for a lumbar disc bulge would violate the principle against pyramiding.  38 C.F.R. § 4.14, Brady, Esteban, supra. 

While the Veteran is competent to report complaints related to his lumbar spine, he is not competent, as a lay person, to attribute such complaints to a specific diagnosis, i.e., degenerative disease of the lumbar spine versus a lumbar disc bulge, or to assert that a lumbar disc bulge represents a separate disease entity than the service connected degenerative disease of the lumbar spine.  In this regard, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, i.e., whether the Veteran has disability due to a lumbar disc bulge distinct from degenerative disease of the lumbar spine, such questions falls outside the realm of common knowledge of a lay person as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's statements asserting that he has lumbar spine symptoms due to a condition, a lumbar disc bulge, that is separate and distinct from degenerative disease of the lumbar spine are not competent and thus entitled to no probative weight.

In conclusion, the most probative and credible evidence of record demonstrates that, for the entire period since the claim has been pending, there is no clinical or credible evidence of a current disability due to a lumbar disc bulge, or persistent or recurrent symptoms related to such disability, that is not reflected by the rating currently assigned for degenerative disease of the lumbar spine.  Therefore, service connection for a lumbar disc bulge is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for lumbar disc bulge.  As such, that doctrine is not applicable with respect to this claim and it must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra. 

ORDER

A rating in excess of 30 percent for solar dermatitis of the face is denied.  

A rating in excess of 10 percent for left knee strain is denied. 

A rating in excess of 10 percent for right knee strain is denied.

A rating in excess of 10 percent for degenerative disease of the lumbar spine, L5-S1, prior to March 18, 2010, and in excess of 40 percent for the period form March 18, 2010, to May 18, 2014, is denied. 

A compensable initial rating for hypertension is denied.

A compensable initial rating for bilateral hearing loss is denied. 

Service connection for a multi-level disc bulge of the low back is denied.   

REMAND

Additional action is required with respect to an evaluation in excess of 20 percent for degenerative disease of the lumbar spine at L5-S1 for the period beginning May 19, 2014, a rating in excess of 20 percent for degenerative arthritis of the cervical spine at C6-C7, an initial rating in excess of 10 percent for headaches, and TDIU.   

In his October 2012 substantive appeal submitted with respect to the denial of his claim for an initial rating in excess of 10 percent for headaches, the Veteran requested a hearing with respect to this issue at the RO before a Veterans Law Judge.  Correspondence from the VA RO in Atlanta, Georgia dated in August 2014 indicated that the Veteran had been placed on the list of persons wanting to appear at a hearing at the RO before a Veterans Law Judge.  A statement received from the Veteran later in August 2014 reflects the Veteran's desire for a hearing before a Veterans Law Judge by way of videoconference, with the caveat that he did not want his in-person hearing before a Veterans Law Judge at the RO cancelled if such was scheduled before the videoconference hearing could be scheduled.  As such, the AOJ will be directed to conduct the appropriate action with regard to the Veteran's desire for a hearing addressing the matter of entitlement to an initial rating in excess of 10 percent for headaches.

With respect to a rating in excess of 20 percent for degenerative disease of the lumbar spine at L5-S1 for the period beginning May 19, 2014, a rating in excess of 20 percent for degenerative arthritis of the cervical spine at C6-C7, the record contains an April 2015 private medical report, received after the February 2015 supplemental statement of the case (SSOC), containing clinical findings with regard to the severity of the Veteran service connected lumbar and cervical spine disabilities.  As this clearly pertinent evidence was not accompanied by a waiver of AOJ consideration of such, the matters of entitlement to an evaluation in excess of 20 percent for degenerative disease of the lumbar spine at L5-S1 for the period beginning May 19, 2014 and a rating in excess of 20 percent for degenerative arthritis of the cervical spine at C6-C7 must be remanded for initial consideration by the AOJ.  38 C.F.R. § 20.1304(c) (2015); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Finally, as the resolution of the claims for increased ratings that must be remanded for the processing discussed above could potentially impact the adjudication of the claim for TDIU, the Board finds this issue to be inextricably intertwined with the claims that are being remanded.  Harris v Derwinski, 1 Vet. App. 80 (1991).  As such, the adjudication of the claim for TDIU must be deferred at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is provided the opportunity to present testimony with respect to the issue of an initial rating in excess of 10 percent for headaches before a Veterans Law Judge either by videoconference or in person at the RO, whichever hearing can be accomplished earlier.   A copy of the notice to the Veteran of the scheduling of any such hearing should be placed in the record.  

2.  Adjudicate the matters of an evaluation in excess of 20 percent for degenerative disease of the lumbar spine at L5-S1 for the period beginning May 19, 2014, and a rating in excess of 20 percent for degenerative arthritis of the cervical spine at C6-C7 with consideration of all the evidence received since the February 2015 SSOC, to include the April 2015 private medical report referenced above.  The claim for TDIU should also be readjudicated, consistent with the resolution of the remanded claims for increased compensation.  

3.  To the extent the above adjudication does not result in a complete grant of the claims being remanded, furnish the Veteran and his attorney with an appropriate SSOC.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


